Opinion by
J udge Hargis :
The appellant failed to aver in his petition that the alleged abandonment by his wife for one year was without his fault, or that he was not in fault. The appellee having demurred to the petition, his attention was called to its condition, and he should have cured the substantial defect in it by amendment, if he could have truthfully done so. As he has failed to make the allegation that he was not in fault, upon which his right to a divorce depended by the express terms of the statute, his petition, even after amendment, does not state any cause of action, and the court below properly dismissed it. Epling v. Epling, 1 Bush 74.
Wherefore the judgment is affirmed.